      Case 4:19-cv-03147 Document 1 Filed on 08/22/19 in TXSD Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MICHAEL JOHNSON AND IRENE              §
JOHNSON                                §
                                       §
      Plaintiff,                       §
v.                                    §            Civil Action No. 4:19-CV-03147
                                      §
LIBERTY MUTUAL FIRE                   §
INSURANCE COMPANY                     §                        (JURY)
                                       §
      Defendant.                       §
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant Liberty Mutual Fire Insurance Company (“Defendant”), timely files this Notice

of Removal pursuant to 28 U.S.C. § 1441(a), 28 U.S.C. § 1332(a), and 28 U.S.C. §1446(b),

removing this action from the County Court at Law No. 1, Harris County, Texas, to the United

States District Court for the Southern District of Texas, Houston Division, and in support thereof

shows as follows:

A.     Introduction

        1.     Plaintiffs Michael Johnson and Irene Johnson (“Plaintiffs”) commenced this

 lawsuit against Defendant in the County Court at Law No.1, Harris County, Texas, by filing their

 Original Petition on or about July 24, 2019. A true and correct copy of the Original Petition is

 attached hereto as Exhibit “A.” Plaintiffs served the Original Petition on Defendant Liberty

 Mutual Fire Insurance Company on July 30, 2019. See proof of date of service attached as

 Exhibit “A”. A true and correct copy of Defendant’s Answer to Plaintiffs’ Original Petition,
      Case 4:19-cv-03147 Document 1 Filed on 08/22/19 in TXSD Page 2 of 9



 Defendant’s Special Exceptions to Plaintiffs’ Original Petition, and Defendant’s Jury Demand

 filed on August 15, 2019 is attached hereto as Exhibit “B.”

         2.    Defendant is filing this Notice of Removal within 30 days of its first receipt of

 Plaintiffs’ Original Petition as required by 28 U.S.C. § 1446(b).

         3.    Plaintiffs seek to recover damages in this lawsuit based on allegations of breach of

 contract and violations of the Texas Insurance Code resulting from the alleged conduct of

 Defendant. Plaintiffs’ claims arise under a homeowner’s policy of insurance issued by Defendant

 on real and personal property owned by Plaintiffs, located in Harris County, Texas, which is

 alleged to have been damaged by Hurricane Harvey on or about August 27, 2017.

B.     Jurisdiction & Removal

       4.      In a removal situation, the burden is on the removing party to establish the existence

of jurisdiction and the propriety of removal. Manguno v. Prudential Property and Cas. Ins. Co.,

276 F.3d 720, 723 (5th Cir. 2002). This Court has jurisdiction in this case pursuant to 28 U.S.C.

§ 1332, in that there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.00. Accordingly, statutory authority for the removal of this matter

is conferred by 28 U.S.C. §§ 1441 and 1446.

       5.      Complete diversity under 28 U.S.C. § 1332 exists in this case. Plaintiffs are citizens

of the State of Texas. Liberty Mutual Fire Insurance Company is a corporation organized under

the laws of the State of Wisconsin, with its principal place of business in Wausau, Wisconsin.

       6.      In addition, the amount in controversy meets the minimum jurisdictional

requirements under 28 U.S.C. § 1332. Here, although Plaintiffs state in paragraph 35 of their

Original Petition they are suing for monetary relief of less than $100,000, they fail to include a

stipulation or affidavit to that effect. The face of the Plaintiffs’ pleading will not control if made

                                                  2
      Case 4:19-cv-03147 Document 1 Filed on 08/22/19 in TXSD Page 3 of 9



in bad faith. The inquiry does not end merely because the Plaintiffs allege damages below the

threshold. Plaintiffs can only end that inquiry by showing, with legal certainty, that their recovery

will not exceed that amount. De Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th Cir. 1995). To

meet this obligation, Plaintiffs must file a binding stipulation or affidavit regarding those damages

with their complaint. Id. See also Abascal v. United Prop. & Cas. Ins. Co., No. 4:18-CV-03930,

2019 WL 3229174 at *2 (S.D. Tex. Jul. 18, 2019); Sam v. Nationwide Prop. & Cas. Ins. Co., No.

H-10-1034, 2010 WL 2471905 at *4 (S.D. Tex. Jun. 16, 2010); Troiani v. Allstate Ins. Co., No.

B-06-00067, 2006 WL 1851378 at *1 (S.D. Tex. Jul. 3, 2006). Here, Plaintiffs have not filed the

necessary stipulation or affidavit and therefore the paragraph in the Petition claiming that Plaintiffs

will not seek or accept damages in excess of $75,000.00 is of no merit or significance. See also

Abascal v. United Prop. & Cas. Ins. Co., No. 4:18-CV-03930, 2019 WL 3229174 at *2 (S.D. Tex.

Jul. 18, 2019).

       7.         Texas law simply does not permit a Plaintiff to plead that he or she seeks damages

not to exceed $75,000 to avoid removal. Thus, a specific demand contained in Plaintiffs’ Original

Petition cannot be deemed the amount in controversy because “[s]uch manipulation is surely

characterized as bad faith.” Garcia v. Kellogg USA, Inc., No. 7:13-CV-00347, 2013 WL 4735169,

at *1 (S.D. Tex. Sept. 3, 2013) (citing De Aguilar, 47 F.3d at 1410); see also Ford v. United Parcel

Serv., Inc. (Ohio), No. 3:14-CV-1872-D, 2014 WL 4105965, at *2 (N.D. Tex. Aug. 21,

2014) (holding that plaintiff who pleaded an award not to exceed $74,000 “purposefully

contravened the Texas rules governing pleading requirements so as to avoid federal jurisdiction.”).

       8.         If a Defendant can show that the amount in controversy actually exceeds the

jurisdictional amount, the Plaintiffs must be able to show that, as a matter of law, it is certain that



                                                  3
       Case 4:19-cv-03147 Document 1 Filed on 08/22/19 in TXSD Page 4 of 9



they will not be able to recover more than the damages for which they have prayed in the state

court complaint. De Aguilar v. Boeing Co., 47 F.3d 1404, 1411 (5th Cir. 1995).

        9.      To support the allegation that the amount in controversy exceeds $75,000.00, the

Defendant may rely on an estimation of damages calculated from the allegations in the complaint.

Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999). The Defendant may also rely on

the notice of removal, affidavits, stipulations, interrogatories, or other evidence. De Aguilar, 11

F.3d at 58. If the court finds it necessary to consider additional information, items to be considered

in ascertaining the amount in controversy when the insurer could be liable for those sums under

state law are, inter alia, penalties, statutory damages, and punitive damages—not interest or costs.

St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998). If a state statute

provides for attorney’s fees, such fees are included as part of the amount in controversy. Id. Here,

the combination of Plaintiffs’ allegations and Defendant’s evidence demonstrate by more than a

preponderance of the evidence that the amount in controversy exceeds $75,000.00.

        10.     In their Petition, Plaintiffs are seeking recovery for their economic damages

however do not specify this amount. Attached is a copy of Plaintiffs’ December 3, 2018 DTPA

Notice and Demand which states that Plaintiffs’ economic damages based on an estimate prepared

by Plaintiff’s Public Adjuster is $35,920.39. See copy of Plaintiffs’ December 3, 2018 DTPA

Notice and Demand attached as Exhibit “C.” In addition, Plaintiffs’ Petition and/or DTPA

Demand letter states that they are also seeking:

        (a)     Attorney’s fees to litigate the case through trial and any appeal. (See paragraph 32

in Petition);

        (b)     Additional damages due to Plaintiffs’ inability to repair their property as a result of

Defendant allegedly failing to make full payment to Plaintiffs. (See paragraph 27 of the Petition);

                                                   4
       Case 4:19-cv-03147 Document 1 Filed on 08/22/19 in TXSD Page 5 of 9



        (c)     Mental anguish. (See Plaintiffs’ December 3, 2018 DTPA Notice and Demand);

        (d)     Statutory penalty in the amount of the claim at 18% per year pursuant to § 542.060

                of the Texas Insurance Code.           (See Plaintiffs’ Petition at paragraph 31 and

                Plaintiffs’ December 3, 2018 DTPA Notice and Demand); and

        (e)     Exemplary/treble damages. (See Plaintiffs’ December 3, 2018 DTPA Notice and

                Demand).

        11.     Plaintiffs specifically plead for recovery of attorney’s fees through trial and any

appeal. Plaintiffs’ counsel’s fee is $500.00 an hour. (See Plaintiffs’ December 3, 2018 DTPA

Notice and Demand). In order to litigate this case through trial, it will be required to depose both

Plaintiffs, Plaintiffs’ Public Adjuster, Defendants’ two experts that have inspected the property, at

least one of the Defendant’s claim representatives that handled the claim and Defendant’s field

inspector that initially inspected Plaintiffs’ property. In addition to preparing for and taking the

aforesaid minimum amount of depositions, the parties will engage in written discovery, attend

court conferences, prepare for and attend mediation, engage in motion practice, prepare for trial

and conduct a four-day trial. At $500.00 an hour, Plaintiffs’ counsel will almost certainly have to

spend at least 200 hours to perform the necessary aforesaid discovery, pre-trial and trial activities

which amounts to $100,000.00 in attorney’s fees. Even at 100 hours, which surely will not be

enough hours for Plaintiffs’ counsel to conduct the aforesaid activities, Plaintiffs’ attorney’s fees

will amount to $50,000.00.

        12.     As noted above, Plaintiffs have plead in the Petition that Defendant’s failure to pay

the claim has resulted in Plaintiffs’ inability to repair their property resulting in additional damages

to Plaintiffs. The amount of these additional damages is not plead in the Petition.



                                                   5
      Case 4:19-cv-03147 Document 1 Filed on 08/22/19 in TXSD Page 6 of 9



       13.     Although Plaintiffs have not specifically plead recovery for mental anguish

damages in their Petition, there is nothing preventing them from amending their Petition at a later

date to seek recovery of mental anguish damages. As noted above, Plaintiffs have already

demanded recovery from Defendant for their mental anguish damages. See Plaintiffs’ December

3, 2018 DTPA Notice and Demand attached as Exhibit “C.”

       14.     Plaintiffs have not specifically plead recovery for mental anguish damages in their

Petition, there is nothing preventing them from amending their Petition at a later date to seek

recovery of mental anguish damages. As noted above, Plaintiffs have already demanded recovery

from Defendant for their mental anguish damages. See Plaintiffs’ December 3, 2018 DTPA Notice

and Demand attached as Exhibit “C.”

       15.     Plaintiffs also plead for recovery of statutory penalty pursuant to § 542.060 of the

Texas Insurance Code for late payment calculated at 18% per year. This is separate and apart from

simple pre and post judgment interest. Two years of 18% interest of the actual damages of

$35,920.39 amounts to approximately $13,000.00.

       16.     Lastly, although Plaintiffs have not specifically plead recovery for exemplary/treble

damages in their Petition, there is nothing preventing them from amending their Petition at a later

date to seek recovery for exemplary/treble damages. In fact, Plaintiffs have already demanded

recovery exemplary/treble damages from Defendant if and once this lawsuit is filed. See Plaintiffs’

December 3, 2018 DTPA Notice and Demand, page 2, attached as Exhibit “C.” Furthermore,

Plaintiffs did allege in the Petition that Defendant violated its duty of good faith and fair dealing

thereby entitling Plaintiffs’ to treble damages. Plaintiffs also plead that Defendant knowingly and

recklessly made false representations and if proven correct this would also entitle Plaintiffs to



                                                 6
       Case 4:19-cv-03147 Document 1 Filed on 08/22/19 in TXSD Page 7 of 9



recovery exemplary/treble damages. See Plaintiffs’ Petition, paragraphs 26-27, attached as Exhibit

“A”.

       17.     It is clear the types of damage Plaintiffs are seeking, when considered jointly, put

them well above the jurisdictional minimum. Taking all of the allegations together, Defendant has

more than ample reason to believe the potential damages that Plaintiffs could be awarded in this

matter would be in excess of the minimum required for diversity jurisdiction. Taken together, the

amount in controversy far exceeds $75,000.00.

                 Claim for Damages                    Plaintiff’s Alleged Damages
                 Actual economic damages              $35,920.39


                 Attorney’s Fees                      At a minimum $50,000.00
                 Additional Damages                   Unknown
                 Statutory Damages                    At a minimum $13,000.00
                 exemplary/treble damages             $107,000.00
                 Total To Date:                       At a minimum of $206,000.00


       18.     For these reasons, Defendant believes it is reasonably clear that the amount in

controversy far exceeds the sum of $75,000.00. Defendant has also made such showing by a

preponderance of the evidence as required by applicable federal law.

       19.     Venue is proper in this district and division under 28 U.S.C. § 1441(a) because the

state court where the action has been pending is located in this district and division.

       20.     Contemporaneous with the filing of this Notice of Removal, Defendant is filing a

Notice of Filing Notice of Removal with the Clerk of Court for the County Court at Law No. 1 of

Harris County, Texas pursuant to 28 U.S.C. § 1446(d).

       21.     Attached hereto are all documents required by 28 U.S.C. § 1446(a).




                                                  7
      Case 4:19-cv-03147 Document 1 Filed on 08/22/19 in TXSD Page 8 of 9



       22.      Defendant demanded a jury in the state court action. Defendant also requests a trial

by jury pursuant to Rule 81(c)(3)(A), Federal Rules of Civil Procedure.

       23.      All fees required by law in connection with this Notice have been tendered and paid

by Defendant.

       WHEREFORE, Defendant Liberty Mutual Fire Insurance Company hereby removes the

above-captioned matter, now pending in the County Court at Law No. 1 of Harris County, to the

United States District Court for the Southern District of Texas, Houston Division.

                                              Respectfully submitted,

                                              SHEEHY, WARE & PAPPAS, P.C.

                                                     /s/ J. Mark Kressenberg
                                              J. Mark Kressenberg
                                              Fed. Adm. No. 7793
                                              Texas State Bar No. 11725900
                                              jkressenberg@sheehyware.com
                                              Edward C. Kiss
                                              Southern District of Texas Bar No. 1099641
                                              Texas State Bar No. 24064284
                                              ekiss@sheehyware.com
                                              909 Fannin Street
                                              Two Houston Center
                                              Suite 2500
                                              Houston, Texas 77010-1003
                                              713-951-1000 Telephone
                                              713-951-1199 Telecopier

                                              ATTORNEYS FOR THE DEFENDANT
                                              LIBERTY MUTUAL FIRE INSURANCE
                                              COMPANY




                                                 8
          Case 4:19-cv-03147 Document 1 Filed on 08/22/19 in TXSD Page 9 of 9



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via e-filing in accordance with the Federal Rules of Civil Procedure on this the 22nd day
of August, 2019, to the following counsel of record:

          Matthew Zarghouni
          Zar Law Firm
          3900 Essex Lane
          Ste 1011
          Houston, Texas 77027
          281-888-3150 – facsimile
          matt@zar-law.com


                                                /s/ J. Mark Kressenberg
                                             J. Mark Kressenberg

3549508




                                                9
